J-S36008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE EMMETT FIORENTINO                    :
                                               :
                       Appellant               :   No. 291 EDA 2021

            Appeal from the PCRA Order Entered December 28, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000309-2014


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED MARCH 1, 2022

        Andre Emmett Fiorentino appeals pro se from the order, entered in the

Court of Common Pleas of Chester County, dismissing his petition filed

pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. Upon review, we affirm.

        This Court has previously summarized the underlying facts and

procedure of this case as follows:

        In the early morning hours of November 23, 2013, [Fiorentino]
        exited his mother’s home along Merchant Street in Coatesville,
        Chester County. At that time, Coatesville police officers Joseph
        Thompson and Ryan Corcoran were patrolling Merchant Street in
        a marked police vehicle. Officer Thompson observed [Fiorentino]
        crouching near a parked car and decided to investigate further.
        As Officer Thompson approached [Fiorentino] he requested
        identification. [Fiorentino] turned away from the officer and
        attempted to flee. A short pursuit ensued.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36008-21



        While chasing [Fiorentino], Officer Thompson ordered him to stop
        and threatened to tase him. [Fiorentino] did not heed the officer’s
        warning, but rather, turned and fired a weapon at Officer
        Thompson. Both officers immediately drew their service weapons
        and returned fire, striking [Fiorentino] several times in the
        abdomen and legs. [Fiorentino] dropped his weapon as he
        collapsed on the ground. The officers approached [Fiorentino],
        kicked the firearm out of his reach, and attempted to secure the
        area as people from the neighborhood began amassing in the
        street.

        [Fiorentino]’s injuries were treated at the scene by emergency
        medical technicians[,] who arrived shortly thereafter. [Fiorentino]
        was then transported to Paoli Memorial Hospital’s trauma ward.
        As [paramedics] extracted [Fiorentino] from the ambulance,
        the[y] moved a pile of his clothing, which had been removed
        during treatment of [Fiorentino]’s injuries. A second firearm
        tumbled from the bundle. That firearm was taken into custody by
        an officer who had accompanied [Fiorentino] to the hospital.

        Based upon the foregoing, [Fiorentino] was charged with [two
        counts of aggravated assault—attempt to cause serious bodily
        injury, 18 Pa.C.S.A. § 2702(a)(1), aggravated assault—attempt
        to cause serious bodily injury to an enumerated person, id. at §
        2702(a)(2), aggravated assault—attempt to cause serious bodily
        injury with a deadly weapon, id. at § 2702(a)(4), aggravated
        assault—physical menace, id. at 2702(a)(6), person not to
        possess a firearm, id. at § 6105(a)(1), and a single count of
        possession of a firearm with altered manufacturer’s number, id.
        at § 6110.2(a),] as well as two counts of attempted murder[, id.
        at § 901(a)]. [Fiorentino] filed a motion to suppress incriminating
        statements made by him to Detective Joseph Nangle while
        hospitalized. He argued that Detective Nangle violated his rights
        under the 5th and 6th Amendments of the United States
        Constitution and Article I, Section 9 of the Pennsylvania
        Constitution by engaging him in conversation in the absence of
        counsel after he had been formally arraigned and without the
        benefit of Miranda warnings.1 After a hearing on the matter, the
        trial court denied [Fiorentino]’s motion by order of November 13,
        2014.
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S36008-21



     The Commonwealth filed a motion in limine seeking to exclude
     evidence of, inter alia, prior altercations wherein Officer Thompson
     discharged his service firearm. Subsequently, [Fiorentino] served
     a subpoena on the Pennsylvania State Police ([]PSP[]) requesting
     access to Officer Thompson’s employment records, including
     investigation reports created by the agency’s Internal Affair
     Division. The PSP filed a protective order seeking to preclude from
     discovery all department records.

     By order of March 6, 2015, the court directed PSP to turn over
     documents pertaining to a single prior incident involving Officer
     Thompson, but did not determine the admissibility of the records
     at that time. The court denied discovery of the remaining
     documents. By order dated June 8, 2015, the court granted the
     Commonwealth’s motion to preclude improper character evidence
     of Officer Thompson[] and denied [Fiorentino]’s motion to
     introduce additional instances of misconduct by Officer Thompson.
     Following a jury trial, [Fiorentino] was found guilty of the
     aforementioned crimes. However, the jury did not reach a verdict
     on the two counts of attempted murder. The court sentenced
     [Fiorentino] to an aggregate term of [25] to [50] years[’]
     imprisonment on September 24, 2015.              [No post-sentence
     motions were filed, and Fiorentino] filed a [timely] notice of appeal
     and complied with [Pa.R.A.P. 1925(b).]

Commonwealth v. Fiorentino, 160 A.3d 257 (Pa. Super. filed Jan. 18,

2017) (unpublished memorandum) (footnote in original).

     On January 18, 2017, this Court affirmed Fiorentino’s judgment of

sentence, and, on August 2, 2017, the Pennsylvania Supreme Court denied

his petition for allowance of appeal. See id., appeal denied, 169 A.3d 1082

(Pa. 2017).

     On July 30, 2018, Fiorentino filed a timely, pro se, PCRA Petition. The

PCRA court appointed counsel, and on October 15, 2019, PCRA counsel filed




                                     -3-
J-S36008-21


a Turner/Finley2 no-merit letter, and a petition to withdraw from

representation.

       On May 8, 2020, the PCRA court granted counsel’s petition to withdraw

and issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Fiorentino’s PCRA

petition without a hearing. Fiorentino requested, pro se, leave to amend his

PCRA petition, which the PCRA court granted, and on July 30, 2020, Fiorentino

filed a pro se amended PCRA petition. Ultimately, the PCRA court dismissed

Fiorentino’s PCRA petition.

       Fiorentino filed a timely pro se notice of appeal, and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Fiorentino now raises the following claims for our review:

       1. Trial counsel was ineffective for failing to object[, during
       opening statements,] to the [p]rosecution’s reference to the jury
       that [] Fiorentino was an “assassin[.]”

       2. Trial counsel was ineffective for failing to file a [p]ost[-
       s]entence [m]otion for reconsideration of sentence.

       3. Trial counsel was ineffective for failing to consult/call an expert
       witness relating to [] Fiorentino’s statement while on medication
       in hospital.

       4. Trial counsel was ineffective for failing to file a motion to
       suppress the weapon found near the crime scene[,] where no
       evidence existed that it had any connection to [] Fiorentino.

       5. Trial counsel was ineffective for failing to cross-examine the
       Commonwealth’s witness in relation to fabricating evidence of
       crimes [allegedly committed by] minorities in Chester County.
____________________________________________


2Commonwealth v. Turner, 554 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -4-
J-S36008-21



      6. Trial counsel was ineffective for failing to refute the accusation
      that [] Fiorentino discharged a gun prior to or near the time of the
      shooting.

      7. Trial counsel was ineffective for inferring that [] Fiorentino
      returned fire in self-defense where no proof existed of such
      inference.

Brief for Appellant, at 2.

      We review an order [dismissing] a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. We grant great deference to the factual
      findings of the PCRA court and will not disturb those findings
      unless they have no support in the record. However, we afford no
      such deference to its legal conclusions. Further, where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      All of Fiorentino’s claims challenge the effectiveness of his trial counsel.

To prevail on a claim of ineffective assistance of counsel under the PCRA, a

petitioner must plead and prove, by a preponderance of the evidence, that

counsel’s ineffectiveness “so undermined the truth-determining process that

no reliable adjudication of guilt or innocence could have taken place.”        42

Pa.C.S.A. § 9543(a)(2)(ii). Specifically,

      [t]o be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of counsel’s

                                      -5-
J-S36008-21


      error, with prejudice measured by whether there is a reasonable
      probability the result of the proceeding would have been different.
      Commonwealth v. Chmiel, [] 30 A.3d 1111, 1127 ([Pa.] 2011)
      (employing ineffective assistance of counsel test from
      Commonwealth v. Pierce, [] 527 A.2d 973, 975-76 ([Pa.]
      1987)).     Counsel is presumed to have rendered effective
      assistance. Additionally, counsel cannot be deemed ineffective for
      failing to raise a meritless claim.      Finally, because a PCRA
      petitioner must establish all the Pierce prongs to be entitled to
      relief, we are not required to analyze the elements of an
      ineffectiveness claim in any specific order; thus, if a claim fails
      under any required element, we may dismiss the claim on that
      basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (footnote and

some citations omitted).

      In Fiorentino’s first claim, he contends that his trial counsel rendered

ineffective assistance of counsel by failing to object to the assistant district

attorney’s (ADA) characterization of Fiorentino as an “assassin” in its opening

statement. Brief for Appellant, at 7-8. Fiorentino asserts that “assassins” are

murderers for hire or fanatical reasons. Id. Fiorentino continues that the

ADA presented no evidence that Fiorentino was hired to shoot at the police

officers, “nor did it present any evidence that [Fiorentino] actually shot at th[e

officers].”   Id. at 7.   Fiorentino argues that this statement amounted to

prosecutorial misconduct and that “without the comment . . . the trial may

have produced a different outcome.” Id. at 8.

      Our standard of review for a claim of prosecutorial misconduct is
      limited to whether the trial court abused its discretion. In
      considering this claim, our attention is focused on whether the
      defendant was deprived of a fair trial, not a perfect one. Not every
      inappropriate remark by a prosecutor constitutes reversible error.
      A prosecutor’s statements to a jury do not occur in a vacuum, and

                                      -6-
J-S36008-21


      we must view them in context. Even if the prosecutor’s arguments
      are improper, they generally will not form the basis for a new trial
      unless the comments unavoidably prejudiced the jury and
      prevented a true verdict.

Commonwealth v. Bedford, 50 A.3d 707, 715-16 (Pa. Super. 2012)

(cleaned up). “Prosecutorial misconduct will not be found where comments

were . . . only oratorical flair.” Commonwealth v. Jones, 668 A.2d 491, 514

(Pa. 1995). Nevertheless, even if a prosecutor’s remarks were prejudicial,

“prejudice by prosecutorial remarks can be cured by instructions from the trial

court.” Commonwealth v. Carter, 643 A.2d 61, 77 (Pa. 1994); see also

Commonwealth v. Jones, 668 A.2d 491, 504 (Pa. 1994) (law presumes jury

will follow trial court’s curative instruction); Commonwealth v. Bryant, 67

A.3d 716, 728 (Pa. 2013) (new trial not warranted where trial court gives

adequate cautionary instruction).

      Preliminarily, we note that while Fiorentino purports to couch this claim

in terms of ineffective assistance of counsel, he only includes the standard of

review, and does not apply any of the three ineffectiveness prongs to the facts

of this case. Rather, Fiorentino’s entire argument is focused on whether the

ADA committed prosecutorial misconduct.       See Brief for Appellant, at 7-8.

Because Fiorentino does not plead and prove all three prongs of the

ineffectiveness test, his claim fails. See Treiber, supra.

      Moreover, the record reveals that, after the Commonwealth’s opening

statement, trial counsel requested a cautionary instruction “that says the

jury’s to focus on facts in this case, not the background of the officers, or any

                                      -7-
J-S36008-21


extraneous information, which is not relevant.” N.T. Jury Trial, 6/23/15, at 6.

In response, the trial court issued the following instruction:

      I told you about opening statements. Opening statements are,
      basically, just arguments of counsel for each side. They are
      guidelines to the case. They are not evidence at all. So the fact
      in this case, I want you to focus, primarily, on what happened in
      November of 2013 on Merchant Street in Coatesville and decide
      this case on the evidence presented in the courtroom.

      You don’t decide this case on the facts that some witnesses may
      have wives and children. You don’t decide this fact on [sic]
      somebody may have served in the military. All those are not
      considerations for you. All you are deciding this case on is what
      happened that day, what evidence you believe, what evidence you
      don’t believe.

Id. at 24-25. Accordingly, we conclude that this claim lacks arguable merit.

See Carter, supra; Bryant, supra; Treiber, supra.

      In his second claim, Fiorentino contends that his trial counsel rendered

ineffective assistance by failing to file a post-sentence motion challenging

Fiorentino’s sentence. Brief for Appellant, at 8-9. Fiorentino claims that his

trial counsel had no reasonable basis for failing to do so, because his

aggregate prison sentence of 25 to 50 years in prison is excessive. Id.

      Our review of the record reveals that Fiorentino did not raise this claim

before the PCRA court in either his pro se PCRA petition, or his pro se amended

PCRA petition. Rather, this claim appears for the first time in his pro se Rule

1925(b)   concise   statement,    and,   accordingly,   it   is   waived.   See

Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (“[C]laim[s] not

raised in a PCRA petition cannot be raised for the time on appeal.”);


                                      -8-
J-S36008-21


Commonwealth v. Williams, 900 A.2d 906, 909 (Pa. Super. 2006)

(“including an issue in a [Rule 1925(b)] [c]oncise [s]tatement does not revive

issues that were waived in earlier proceedings”); Pa.R.A.P. 302(a).

       In his third claim, Fiorentino contends that his trial counsel rendered

ineffective assistance by failing to consult and/or present testimony of an

expert witness regarding Fiorentino’s “state and mind” while on medication in

the hospital. Brief for Appellant, at 9-10.

       Similar to his second claim, Fiorentino has failed to preserve this claim

for our review, as it first appears in his Rule 1925(b) concise statement. See

Santiago, supra; Williams, supra; Pa.R.A.P. 302(a).           Accordingly, it is

waived.3

       In Fiorentino’s fourth claim, he contends that his trial counsel rendered

ineffective assistance by failing to file a motion to suppress the “weapon found

near the crime scene.” Brief for Appellant, at 10. Fiorentino argues that, at

trial, “[u]ninterested witnesses,” who were known to trial counsel, testified

that they did not see a weapon near Fiorentino. Id. Additionally, Fiorentino


____________________________________________


3 Even if Fiorentino had not waived this claim, we would afford him no relief
because he has not demonstrated that an expert exists and is ready, willing,
and able to testify. See Chmiel, 30 A.3d at 1143 (“The mere failure to obtain
an expert [] witness is not ineffectiveness. Appellant must demonstrate that
an expert witness was available who would have offered testimony designed
to advance appellant’s cause.”) (citation omitted). Rather, Fiorentino baldly
asserts that an expert may exist who may be able to testify to this claim. See
Brief for Appellant, at 9-10. Accordingly, this claim fails. See Chmiel, supra.
Moreover, Fiorentino does not address any of the three ineffectiveness prongs.
See Treiber, supra.

                                           -9-
J-S36008-21


asserts that while the Commonwealth “proffered that this weapon was the one

use[d] to sho[o]t” at the officers, the “ballistics report on the firearm showed

it was not used[.]” Id. at 10-11.

      The PCRA court addressed this claim as follows:

      [Fiorentino] claims counsel was ineffective for failing to ask for
      suppression of the weapon found at the scene “where there was
      no physical or circumstantial evidence connecting [Fiorentino] to
      the weapon.” This statement is incorrect. The police officers on
      the scene testified that they saw [Fiorentino] with a weapon, and
      they saw a flash emanating from the weapon when it was fired at
      them. Further, [Fiorentino] admitted to the police that he was in
      possession of both guns when he made his spontaneous
      comments to them at the hospital. In addition, [Fiorentino]
      implicitly admitted in prison phone calls that he fired shots at the
      police.

      There was no illegal search and seizure, or any other illegal act on
      the part of the police that would justify suppression of the
      evidence in question.          Whether or not the jury believed
      [Fiorentino] was in possession of the weapon and fired it at the
      police was not a question of admissibility, but one of the weight
      the jury thought the evidence deserved. Since there was no basis
      on which to seek suppression of the weapon, counsel is not
      ineffective for failing to file such a motion.

PCRA Court Opinion, 6/29/21, at 5-6.

      Our review of the record confirms the PCRA court’s determinations and

conclusions.   Thus, Fiorentino has failed to establish that this claim has

arguable merit, and that his counsel lacked a reasonable basis for failing to

pursue it. See Treiber, supra. Accordingly, no relief is due.

      In Fiorentino’s fifth claim, he contends that trial counsel rendered

ineffective assistance by failing to cross-examine the officers about whether

they had previously fabricated evidence of crimes allegedly committed by

                                     - 10 -
J-S36008-21


minorities. Brief for Appellant, at 11-12. Fiorentino argues, again, that no

physical or circumstantial evidence linked him to the weapon and, armed with

this knowledge, trial counsel should have cross-examined the officers about

fabricating evidence at other crime scenes against minorities. Id.

      Fiorentino fails to address any of the required ineffectiveness prongs

and, accordingly, this claim fails. See Treiber, supra. Moreover, the PCRA

court addressed this claim as follows:

      During discovery, [Fiorentino] sought internal affairs records
      pertaining to the [police officers] involved in this incident.
      Objections to the subpoena were made by the Commonwealth and
      by an attorney representing the [PSP]. Following a hearing on the
      matter, the [trial] court entered an [o]rder allowing discovery of
      the records pertaining to one (1) incident. This [o]rder was
      affirmed by th[is Court] in a [m]emorandum [decision] filed on
      January 18, 2017. [See Fiorentino, supra.] Since [Fiorentino]
      was precluded from introducing evidence pertaining to any of the
      other incidents in the internal affairs documents, trial counsel was
      not permitted to question the [officers] about those incidents.
      Thus, counsel was not ineffective for failing to do so.

PCRA Court Opinion, 6/29/21, at 6 (citations omitted).

      We agree with the PCRA court’s determinations and conclusions and,

accordingly, Fiorentino is due no relief on this claim. See Treiber, supra.

      In his sixth claim, Fiorentino contends that trial counsel rendered

ineffective assistance by failing to refute the evidence that Fiorentino had fired

a weapon at the officers. Brief for Appellant, at 12-13. Fiorentino argues that

trial counsel’s failure to pursue this strategy had no reasonable basis. Id.

Fiorentino acknowledges that the officers testified Fiorentino fired a gun at




                                     - 11 -
J-S36008-21


them; however, he claims that if trial counsel “had prepared any type of

defense” the outcome of the trial would have been different. Id.

      The PCRA court addressed this claim as follows:

      The evidence introduced at trial proved beyond a reasonable
      doubt that [Fiorentino] was in possession of a firearm, and that
      he fired it at the [officers]. A review of the trial transcript shows
      that trial counsel did a very good job of attempting to refute the
      Commonwealth’s version of the story.              Unfortunately for
      [Fiorentino], the jury did not believe his version of events.

      It was within the jury’s province to do so. Despite [counsel]’s
      thorough cross[-]examination of Commonwealth witnesses, the
      jury convicted him of the crimes charged. [Counsel] was not
      ineffective merely because he was unable to persuade the jury to
      find appellant not guilty of the crimes of which he was accused.

      Further, the Pennsylvania Supreme Court has “said repeatedly
      that a petitioner is not entitled to relief because counsel’s trial
      strategy was unsuccessful; when the course chosen was
      reasonable, counsel cannot be faulted for failing to pursue a
      different path. Speculation by hindsight that a different strategy
      might possibly have been successful is not the test which
      establishes ineffectiveness of counsel.”      Commonwealth v.
      Fisher, 813 A.2d 761, 767 (Pa. 2002) (citations omitted). In the
      instant case, the court finds that trial counsel[]’s strategy was
      reasonable. The court also finds, therefore, that there is no merit
      to [Fiorentino]’s claim and he is not entitled to any relief on this
      basis.

PCRA Court Opinion, 6/29/21, at 6-7.

      Our review of the record confirms the PCRA court’s determinations and

conclusions. See Ford, supra. Accordingly, Fiorentino is due no relief on

this claim. See Treiber, supra.

      In his seventh claim, Fiorentino argues that his trial counsel rendered

ineffective assistance by inferring that Fiorentino shot at the officers in self-


                                     - 12 -
J-S36008-21


defense, suggesting imperfect self-defense.        Brief for Appellant, at 12-13.

Fiorentino contends, again, that there was no evidence linking him to the

shooting and that he is entitled to a new trial. Id.

       Preliminarily, Fiorentino baldly asserts that trial counsel inferred

Fiorentino shot at the officers; however, Fiorentino’s argument rests entirely

on his one-page argument in his sixth issue. See Brief for Appellant, at 12-

13. Indeed, Fiorentino provides no citations to support this claim, nor does

he provide any additional argument or discussion of pertinent authorities. See

Pa.R.A.P. 2119(a) (requiring “discussion and citation of authorities as are

deemed pertinent”); Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009) (“[W]here an appellate brief fails to provide any discussion of a claim

with citation to relevant authority[,] or fails to develop the issue is any other

meaningful fashion capable of review, that claim is waived.”); id. at 925 (“It

is not the role of this Court to formulate [an a]ppellant’s arguments for him.”).

Accordingly, this claim is waived.4

       Order affirmed.




____________________________________________


4 Moreover, even if Fiorentino had not waived this claim, we would conclude
that is lacks arguable merit as the PCRA court did in its opinion, cited above.
See PCRA Court Opinion, 6/29/21, at 6-7; see also Treiber, supra.

                                          - 13 -
J-S36008-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2022




                          - 14 -